UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

ELIZABETH NAUMOVSKI,

                                   Plaintiff,

       -v-                                              3:11-CV-1097


BINGHAMTON UNIVERSITY, THE STATE
UNIVERSITY OF NEW YORK; and THE STATE
UNIVERSITY OF NEW YORK,


                                   Defendants.

--------------------------------

APPEARANCES:                                            OF COUNSEL:

BOSMAN LAW FIRM, LLC                                    AJ BOSMAN, ESQ.
Attorneys for Plaintiff
3000 McConnellsville Road
Blossvale, NY 13308

HON. LETITIA JAMES                                      ADRIENNE J. KERWIN, ESQ.
Attorney General for the State of New York              Ass't Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                    DECISION and ORDER

I. INTRODUCTION

       Plaintiff Elizabeth Naumovski, a former Women's Basketball Assistant Coach at

Binghamton University, the State University of New York, alleges that she was subjected to

discrimination, harassment, and retaliation on the basis of her sex in violation of federal law.
       Trial on this mater is scheduled for Monday, October 28, 2019 in Utica, New York on

claims against the two remaining defendants.

       Binghamton University, the State University of New York ("SUNY Binghamton") and

the State University of New York ("SUNY") (collectively "defendants") have filed a motion in

limine seeking evidentiary rulings in advance of the October 28, 2019 trial. Plaintiff opposes

all of defendants' requests. The motion was taken on its submissions and without oral

argument.

II. DISCUSSION

       1.     Alleged rumors

       Defendants contend plaintiff should be excluded from offering her own testimony or

that of others regarding rumors that she was having a relationship with J.W. They argue the

alleged rumors are hearsay and not permitted under Federal Rule of Evidence 801(c).

Plaintiff opposes and contends the evidence is admissible and will not be asserted for the

truth of the matter.

       Hearsay is defined as a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted

in the statement. F.R.E. 801. However, hearsay evidence may be admissible for purposes

other than to prove the truth of the matter asserted. See e.g., United States v. Dupree, 706

F.3d 131, 136 (2d Cir. 2013). Evidence about the rumors is directly relevant to plaintiff's

discrimination, hostile work environment, and retaliation claims. She does not seek to prove

the truth of the rumors, only that the rumors existed. The alleged rumors are relevant to

show defendants' awareness of what plaintiff contends is unlawful conduct, as well as their



                                               -2-
response or lack thereof to plaintiff's concerns, and the effect that any rumors had on

plaintiff.

        Defendants' request will be denied and evidence of the alleged rumors will be

admissible.

        2.    Anonymous letter to J.W.'s family

        Defendants seek to exclude the anonymous letter sent to J.W.'s family which

referenced the alleged relationship between plaintiff and J.W. in highly inflammatory and

discriminatory terms. They argue the letter is prejudicial, irrelevant, and lacks foundation,

particularly because it is anonymous. Plaintiff opposes and contends the letter should be

admitted not for its truth but to show its effect on defendants.

        Again, hearsay evidence may be admissible for purposes other than to prove the truth

of the matter asserted. Plaintiff alleges the letter influenced Athletic Director James Norris

("Norris"); she was terminated shortly after he learned of it. Therefore, his receipt of the

letter is relevant to show any effect it had on him, and others involved in the decision to

terminate plaintiff. Further, the letter is admissible as a business record pursuant to Federal

Rule of Evidence 803(6); J.W.'s mother provided Norris a copy of the letter when she met

with him and he maintained a copy in his file, informed his supervisors, and reportedly did an

investigation into its authorship. Finally, to exclude the letter would be highly prejudicial to

plaintiff. Should a limiting instruction be necessary due to the inflammatory nature of the

letter, such will be given at the appropriate time.

        Accordingly, defendants' request will be denied and anonymous letter will be

admissible.



                                                -3-
       3.     James Norris' testimony about complaints re: plaintiff

       Defendants assert Norris should be able to testify about complaints regarding plaintiff

made to him from student athletes and parents. Plaintiff opposes and argues any testimony

about alleged complaints, made by others to Norris, would be inadmissible hearsay and

further, unduly prejudicial.

       Again, hearsay evidence that is otherwise inadmissible may be admissible for

purposes other than to prove the truth of the matter asserted in the statement. Defendants

contend they will offer this testimony not to establish the truth of any complaints, but rather,

for the effect these statements had on Norris' state of mind, knowledge, and subsequent

decisions. As with the anonymous letter, Norris' receipt of complaints by student athletes or

parents is relevant to establish what he had been told or not told, and to ex plain his

subsequent actions or inaction. Further, defendants may use any contemporaneous notes or

recordings about the complaints to establish the reliability of Norris' testimony on this topic.

As a result, this testimony is not hearsay when used for the aforementioned purpose.

       Therefore, defendants' request will be granted and testimony by Norris regarding

complaints made about plaintiff will be admissible.

       4.     Plaintiff's damages

       Defendants contend plaintiff's trial evidence relating to damages should be limited to

information disclosed in discovery in this case. Specifically, they assert plaintiff should be

precluded from offering any evidence that she has suffered any economic or reputation

related damages attributable to SUNY Binghamton since she was hired as Head Coach at

Queens College. Plaintiff opposes and argues she is entitled to present evidence regarding

the impact her termination from SUNY Binghamton has had on her career and her distress to

                                               -4-
the extent it has continued to harm her. She contends evidence relating to damages is

disfavored and should not be curtailed.

       During discovery in this case, plaintiff provided the following disclosure: "Plaintiff

claims damages based upon emotional injury and harm, physical pain and suffering, damage

to reputation, financial loss, medical expenses, and legal fees. Plaintiff will supplement this

disclosure with regard to the computation of damages." She later supplemented other parts

of her Federal Rule of Civil Procedure 26 initial disclosures, but provided no further

information regarding damages nor otherwise provided a computation of damages. Plaintiff

testified that she was hired as the Head Women's Basketball Coach at Queens College in

August 2011, but that she applied for and was not offered three Assistant Coach positions at

three other colleges. However, she has failed to offer evidence connecting defendants'

actions to any college's decision not to hire her. Further, plaintiff has not disclosed the

particulars of any financial losses, whether loss of earnings, medical expenses, or other

economic loss. Therefore, she will be precluded from offering evidence of economic

damages.

       Accordingly, defendants' request will be granted and plaintiff's evidence on damages

will be limited, subject to any developments at trial, to information disclosed during discovery

and limited to non-economic damages such as emotional injury and harm, physical pain and

suffering, and damage to reputation.

       5.     Evidence at summary judgment

       Defendants assert that during trial, they plan to offer exhibits which plaintiff submitted

in opposition to their motion for summary judgment. They contend plaintiff should be

precluded from objecting to the admission of those exhibits that she, herself, submitted

                                               -5-
during motion practice. Plaintiff opposes and contends such documents are not

automatically admissible.

       The party moving for summary judgment bears the initial burden of showing, through

the production of admissible evidence, that no genuine issue of material fact exists.

Palencar v. New York Power Auth., No. 5:15-CV-1363, 2019 W L 4918426, at *13 (N.D.N.Y.

Oct. 4, 2019) (emphasis added) (citing Salahuddin v. Good, 467 F.3d 263, 272–73 (2d Cir.

2006)). Once the movant meets this initial burden, the non-moving party "must come forward

with admissible evidence sufficient to raise a genuine issue of fact for trial in order to avoid

summary judgment" Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)

(emphasis added). Plaintiff has not and cannot dispute that evidence submitted in

connection with a motion for summary judgment must be in admissible form. Therefore, she

has waived any objections to the admissibility of evidence which she herself submitted.

       Accordingly, defendants' request will be granted and plaintiff will be precluded from

objecting to the admissibility of evidence which she submitted in connection with summary

judgment.

       6.     Relationships between coaches and student athletes

       Defendants anticipate that plaintiff will attempt to question witnesses at trial about

alleged heterosexual relationships between coaches and student athletes that did not result

in a coach's termination or continuos rumors. They assert that plaintiff should be prohibited

from questioning any witness on this topic without first offering admissible evidence to that

effect. Plaintiff opposes and contends she should be allowed to question witnesses

regarding evidence of disparate treatment. She asserts that there is admissible evidence of



                                               -6-
discriminatory employment practices at SUNY Binghamton, including male coaches guilty of

misconduct.

       Evidence regarding defendants' alleged disparate treatment of female employees is

relevant to plaintiff's claims of discrimination and retaliation. A showing that her employer

treated her less favorably than a similarly situated employee outside her protected group is

certainly relevant to her claims. As defendants contend there exists no such admissible

evidence, they are free to object to the basis for a witness's testimony, including lack of

personal knowledge. Questioning on this topic will be permitted.

       Defendants' request will be denied and plaintiff may, if she wishes, question

witnesses regarding evidence of disparate treatment.

       7.     Plaintiff's post-SUNY Binghamton record

       Finally, defendants contend plaintiff should be excluded from offering evidence about

her post-SUNY Binghamton basketball record or accolades. They urge that any evidence or

testimony concerning plaintiff's employment at Queens College should be limited to (1) dates

of her employment, (2) the position(s) held; and (3) salary and benefit information. Plaintiff

opposes and argues that her post-SUNY Binghamton record and accolades are relevant to

her performance as a coach and her damages and should not be precluded.

       Lost opportunities, harm to reputation, and value as a coach are relevant to plaintiff's

damages. She will be permitted to testify as to these topics but will be precluded from

offering evidence of specific loss of earnings as no such proof or evidence has been

presented.

       Accordingly, defendants' request will be denied but plaintiff's testimony will be limited

as described herein.

                                               -7-
III. CONCLUSION

       For all of the above reasons, defendants' motion in limine will be granted in part and

denied in part. Counsel are directed to appear at 9:00 a.m . on Monday, October 28, 2019 for

a pre-trial conference before jury selection begins.

       Therefore, it is

       ORDERED that

       Defendants' motion in limine is GRANTED in part and DENIED in part as follows:

       1.     DENIED

       2.     DENIED

       3.     GRANTED

       4.     GRANTED

       5.     GRANTED

       6.     DENIED; and

       7.     DENIED.

       IT IS SO ORDERED.




Dated: October 24, 2019
       Utica, New York.




                                              -8-
